Case: 12-41165      Document: 00512471651         Page: 1    Date Filed: 12/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 12-41165                       December 16, 2013
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
DANNY L. BUSHER,

                                                 Plaintiff-Appellant

v.

MARIE TAYLOR,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:12-CV-255


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Danny L. Busher, Texas prisoner # 1744900, has appealed the
magistrate judge’s order and judgment dismissing his civil rights complaint
with prejudice because Busher failed to exhaust his administrative remedies
with respect to his claims against Marie Taylor, who was a nurse at the Smith
County Jail, where Busher was incarcerated. See Dillon v. Rogers, 596 F.3d
260, 265 (5th Cir. 2010).          After convening an evidentiary hearing, the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 12-41165   Document: 00512471651      Page: 2   Date Filed: 12/16/2013


                                  No. 12-41165

magistrate judge found that Busher failed to pursue relief through the jail’s
grievance system. We review this finding for clear error. See id. at 273.
       A fact finder’s choice between two permissible views of the evidence
cannot be clearly erroneous, even if the reviewing court would have weighed
the evidence differently. Sockwell v. Phelps, 20 F.3d 187, 190 (5th Cir. 1994).
“A finding of fact is clearly erroneous only if the reviewing court, after
reviewing the entire record, is convinced that the trial court made a mistake.”
Id.
       Busher asserts that an officer helped him to file a grievance; that Taylor
had access to his inmate files and served as a record keeper and administrator
at the jail; that Taylor removed his grievances from his files; and that Taylor’s
testimony at the hearing was untruthful. Busher contends that he has been
wronged and that he should have his day in court.
       There is no support in the record for Busher’s contention that Taylor’s
testimony was untruthful or that she removed grievances from Busher’s files.
Busher has not shown that the magistrate judge clearly erred in crediting
Taylor’s testimony and in finding that Busher had failed to pursue relief
through the jail’s grievance system.        See Sockwell, 20 F.3d at 190.     The
judgment is AFFIRMED.         Busher’s request for appointment of counsel is
DENIED.      See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); Ulmer v.
Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).




                                        2